Citation Nr: 1433236	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  08-04 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for asbestosis.

4.  Evaluation of reactive airway disease, rated as 30 percent disabling.

5.  Entitlement to a restoration of a 20 percent rating for arthritis of the left shoulder, decreased to 0 percent from May 1, 2013.

6.  Entitlement to a restoration of a 20 percent rating for osteoarthritis of the low back with intervertebral disc syndrome (IVDS), decreased to 0 percent effective May 1, 2013. 

7.  Entitlement to a total disability rating by reason of individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to May 1980, January 1991 to October 1991, and February 2003 to May 2004, with additional service in the Army Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from various rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In December 2013, the Veteran presented testimony during a Board videoconference hearing before the undersigned Veterans' Law Judge.  A transcript of the hearing is associated with the electronic claims file.

After the hearing, the Veteran submitted additional medical evidence, along with a waiver of initial RO consideration of this evidence.  This evidence is accepted for inclusion in the current appeal.  

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals additional VA outpatient treatment records which have been reviewed by the RO and Board in conjunction with the current appeal.

The issues of entitlement to service connection for hypertension, on the merits, as well as the claim for a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO denied service connection for hypertension in an unappealed May 2005 rating decision. 

2. The evidence received since the May 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for hypertension.

3.  Asbestosis was incurred in service. 

4. The Veteran's reactive airway disease is not productive of FEV-1 of 55 percent predicted or less or FEV-1/FVC of 55 percent or less, and does not require monthly visits to a physician for care of exacerbations of asthma or at least three courses of systemic corticosteroids per year.

5. The Veteran's service-connected arthritis of the left shoulder and osteoarthritis of the low back with IVDS were rated as 10 and 20 percent disabling, respectively, for more than five years when the RO, in a February 2013 rating decision, reduced the ratings for each disability to 0 percent (noncompensable), effective May 1, 2013.
 
6. At the time of the February 2013 rating decision which reduced the rating for the Veteran's arthritis of the left shoulder and osteoarthritis of the low back with IVDS, the evidence did not show that improvement in the service-connected disabilities would be maintained under the ordinary conditions of life.

CONCLUSIONS OF LAW

1. The May 2005 rating decision denying the claim for service connection for hypertension is final. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2. As new and material evidence has been received, the claim for service connection for hypertension is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Asbestosis was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for an initial rating in excess of 30 percent for reactive airway disease not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.159, 3.321, 4.1-4.14, 4.97, Diagnostic Code 6602.

5.  A 10 percent evaluation for arthritis of the left shoulder is restored. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Codes 5010-5201 (2013).

6.  A 20 percent evaluation for osteoarthritis of the low back with IVDS is restored. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As regards the claim to reopen, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals for Veterans Claims (Court) held that the law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.

Given the favorable disposition of the application to reopen the claim for service connection for hypertension, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  

In addition, as the Board's decision is also fully favorable as to the claim for service connection for asbestosis, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished as well.  

As regards the claims for restoration, the regulation governing reduction, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures. As such, the VCAA is not applicable with regard to the claim for restoration of the compensable ratings for the service-connected left shoulder and low back disabilities.  Barger v. Principi, 16 Vet. App. 132 (2002).

Section 3.105(e) provides that where the reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level. Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires. 38 C.F.R. § 3.105(e).

In this case, the Veteran was notified of the proposal to reduce the rating of his left shoulder disability from 10 percent to 0 percent and the rating for his low back disability from 20 percent to 0 perfect and was notified that the reduction would result in a reduction in overall compensation payments to him in November 2012. The Veteran was afforded 60 days to present additional evidence to show that compensation payments should be continued at their present level and submitted such additional evidence. Thus, the February 2013 rating decision effectuating the reduction of the ratings for the disabilities was issued in compliance with applicable regulations.

In any event, restoration of the 10 and 20 percent rating for the service-connected left shoulder and low back disabilities is being granted.  As such, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Finally, as regards the claim for increased initial rating for reactive airway disease, this claim on appeal arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for the disability. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002). Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). Consequently, further discussion of the VCAA's notification requirements with regard to the claim herein decided is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records. The Veteran was also provided with various VA examinations as to his disability on appeal. As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disability in relation to the pertinent rating criteria, they are adequate for adjudication purposes.

The Veteran also presented testimony at a Board hearing in December 2013. During the hearing, the undersigned Veterans Law Judge identified the issues on appeal and explained what evidence is needed to substantiate the claims. The Veteran was provided an opportunity to submit additional evidence. The actions of the Veterans Law Judge are in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims herein decided are thus ready to be considered on the merits.

II. Claim to Reopen

The RO denied service connection for hypertension in a September 2004 rating decision.  At the time of this rating decision, the evidence of record consisted of the Veteran's service treatment records, which showed elevated blood pressure.  The RO also noted that while recent private medical records showed a past medical history remarkable for high blood pressure, there was no evidence showing that the claimed condition manifested to a compensable degree within one year of discharge.

In a May 2005 rating decision, the RO confirmed and continued the prior denial of hypertension.  At that time, the RO noted that the March 2005 VA examination indicated that the Veteran was first diagnosed with hypertension in October 2000 but not placed on medication until stationed at Fort Sill in March 2003.  The examiner noted that the Veteran's hypertension had not worsened since entering active duty.

The Veteran was notified of the May 2005 rating decision and of his appellate rights in a letter dated that same month.  The Veteran submitted a notice of disagreement and additional VA and private treatment records were obtained.  The claim for service connection was then readjudicated in a May 2006 statement of the case based upon all evidence of record at that time.  However, the Veteran did not submit a timely Form 9, Appeal to the Board, following the issuance of the statement of the case.  That decision thus became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veteran requested that VA reopen the previously denied claim of service connection in May 2007.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Since the May 2005 rating decision, the newly-received evidence includes additional VA and private outpatient treatment records reflecting continued treatment for hypertension and various statements from the Veteran and from his representative, as well as the Veteran's December 2013 Board hearing testimony.  

In particular, the Veteran expressed that his hypertension may be related to his service-connected respiratory disability and pain associated with the service-connected joint disabilities, including of the back, knees, and shoulder, and that his treating physician had indicated that these disabilities had exacerbated his hypertension.   The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the May 2005 final denial of the claim for service connection.  It is also not duplicative or cumulative of evidence previously of record, as the previous statements of record did not address service connection on a secondary basis.  Moreover, when combined with treatment records reflecting that the Veteran was recommended to discontinue certain hypertension medications to assess his respiratory disability, this evidence is suggestive of a potential relationship between these disabilities and thus raises a reasonable possibility of substantiating the claim.  (Whether this is viewed as a new claim based upon a claim of secondary service connection or a reopened claim, the result is the same.  Harder v. Brown, 5 Vet. App. 183 (1993).)

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for hypertension are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.   However, for reasons discussed below in the remand, the Board finds that further development is necessary before the merits of the claim can be addressed.

III.  Service Connection for Asbestosis

The Veteran contends that he is entitled to service connection for asbestosis, as he believes disability is related to his exposure to asbestos at Fort Sill while on active duty in 2003.  

The Board initially notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a), and not the current appeal.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 38 U.S.C.A. § 1101.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

VA has issued a circular on asbestos-related diseases. DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), provides guidelines for considering compensation claims based on exposure to asbestos. The information and instructions from the DVB Circular have been included in the VA Adjudication Procedure Manual and Manual Rewrite.  See Adjudication Manual, M21-1, part VI, para. 7.21 (October 3, 1997); Manual Rewrite, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 29, 2006); see also VAOPGCPREC 4-00 (April 13, 2000). 

The guidelines provide that the latency period varies from 10 to 45 years between first exposure and development of the disease. Also of significance is that an asbestos-related disease can develop from brief exposure to asbestos or from being a bystander. The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesothelioma of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  The Manual Rewrite states: "During World War II (WWII), several million people employed in U.S. shipyards and U.S. Navy Veterans were exposed to crystallite products as well as amosite and crocidolite since these varieties were used extensively in military ship construction." M21-MR, Part IV.ii.2.C.9.g

In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1, Part IV.ii.2.C.9.h; DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  Thus, VA must analyze the Veteran's claim of entitlement to service connection for asbestosis under these administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  

The Veteran's service treatment records reflect that, upon entrance into the Reserves in 1979, a chest x-ray revealed slight haziness in the right lung, consistent with probable old pleurisy.  There was no activity at that time or related physical findings and history.  

A chest x-ray rated in January 1989 performed in conjunction with a quadrennial examination was normal.  

A September 1991 chest x-ray was also within normal limits.

A September 1994 report notes cough diagnosed as bronchitis.  It was noted that he was on medication and was instructed to return if symptoms persisted.  

In February 2003, the Veteran presented with complaints of dry cough.  He was initially assessed with non-productive cough, sore throat, and pharyngitis.  A chest x-ray revealed pneumonic process in the right lower lobe superior segment.  A later radiograph from February 2003 revealed a speculated nodule in the frontal projection involving the right lung inferiorly and either infiltrates or scarring in the lateral aspect of the right mid-lung.  

In March 2003, the Veteran reported cough for the past month.  It was noted that the Veteran had recently moved out of a building with mold and that his cough had decreased since that time.  He was assessed with cough likely secondary to environmental/allergic exposure.  A review of symptoms was negative for pneumonia, asthma, and tuberculosis.  

An April 2004 chest x-ray revealed pneumatic process in the right lower lobe superior segment.  

A March 2005 chest x-ray revealed some calcified pleural plaque formations on the right side with a focal lobular apical thickening.  It was noted that this was probably of no clinical significance, but previous chest radiographs should be sought for comparison, as pleura calcifications would be due to trauma, infection, or asbestos-related disease.  

A July 2006 VA chest x-ray revealed chronic changes involving the right lung and pleura, unchanged from January 2005.  

A March 2007 chest x-ray revealed chronic pleural space changes, particularly on the right.  An April 2007 CT scan of the chest revealed scattered pleural plaques in the right chest.  

A May 2007 VA outpatient treatment report notes that the Veteran related a history of coughing of approximately 4 years duration.  He noted the onset of cough when stationed at Fort Sill prior to being sent to Iraq for one year.  He stated that he stayed in a barracks for 2 months, and noted the immediate onset of a dry, nonproductive cough.  He noted that he did not cough when he was not in the barracks.  He stated that others living in the barracks had a similar reaction.  He was seen on several occasions by medical personnel and not given a specific diagnosis.  After leaving the barracks and being deployed to Iraq, the cough resolved.  Upon his return, he had a dry cough provoked by exposure to cold air, very hot and humid air, cigarette fumes and dust.  It was noted that he was treated with ACE inhibitor therapy for hypertension during this time.  He denied a history of asbestos exposure and was not exposed to known pulmonary toxins through his current employment.  The examiner noted an assessment of chronic cough and suspected mild cough-variant asthma.  

On VA examination in June 2007, the Veteran reported that he had been experiencing shortness of breath, fatigue, and dry cough.  He indicated that he was told that he had a spot on his right lung.  He stated that he developed this problem while he was at Fort Sill before he went to Iraq.  He noted that he stayed in a building with asbestos, and that it why he developed this lung problem.  

An August 2007 VA outpatient treatment report notes a diagnosis of pulmonary asbestosis.  

In an August 2007 statement from S.R., the company commander stationed with the Veteran at Fort Sill prior mobilization to Iraq, he indicated that they were housed in a building that was undergoing renovation during their time there, and asbestos was being removed out of the basement.  He noted that the Veteran went on sick call numerous times while they were staying in that building.

A.R., staff administrator for the 827th Quartermaster Company, also noted that the Veteran was staying in a building in which asbestos was being removed and that he went to sick call many times while he was staying in that building.  She noted that he got better once he moved to a different building.  She indicated that the Veteran had been assigned to that company for 18 years, and he was never sick like he was when the unit was at Fort Sill for mobilization.

In an August 2007 statement, J.I. wrote that the Veteran was with the 827th Quartermaster Company in Tulsa Oklahoma, located on 15th Street at the fairgrounds.  He noted that in 1991, the fair grounds maintenance department started removing asbestos from the building, and they performed full drill exercises until the unit found another office they could rent.  He indicated that he was "convinced" that "asbestos exposure was possible."

An April 2008 VA pulmonary clinic report notes that when the Veteran was previously seen in May 2007, his CT scan was consistent with prior asbestosis pleural injury.  

In a November 2008 statement, the Veteran's employer noted that the Veteran returned from his tour in Iraq with a persistent cough, which he did not have prior to his tour.

A June 2010 chest x-ray revealed bilateral interstitial fibrosis consistent with asbestosis, right calcified chest wall pleural plaque consistent with asbestosis-related pleural disease, and a 2 by 3 centimeter mass-like density in the right hilum.

A July 2010 report from Dr. B. reflects that the Veteran had markings consistent with an asbestos-related disease.

On VA examination in August 2010, the examiner indicated that he reviewed the entire claims file and noted the Veteran's relevant service and post-service treatment, including relevant treatment records dated in 2003.  The Veteran reported that he developed breathing problems and dry cough when stationed at Fort Sill.  He noted that he stayed in barracks where there was a large heating and air conditioning unit right beside his room.  He stated that there was a posting of asbestos below his room on the first floor, which was near the arms room.  He reported that this area was closed off due to asbestos.  He was located in this building for 4 to 6 weeks prior to deployment.  He reported to sick call several times during his period and was told that he had a respiratory disease or possible allergy to a blood pressure medication, but that this medication was ruled-out because his symptoms persisted after he discontinued use.  He was told by the military doctor that his symptoms were related to environmental exposures in the building.  His cough resolved when he went to Iraq, but resumed upon his return.  He was subsequently diagnosed with asbestosis.  The Veteran also reported that he was on active duty in 1991 as well and stated that he was repeatedly at Fort Sill over the years for training, where he believed that he was exposed to asbestos, as well as at other military basis.  He denied any exposure to asbestos other than his military assignments.  

After physical examination, the examiner diagnosed asbestosis.  He concluded that, after a review of the medical records, taking a history from the Veteran, performing physical examination, and review of medical literature, the Veteran's asbestosis is less likely as not a result of the Veteran's non-military exposures or activities, as there is no evidence to support that the Veteran had exposure to asbestos during his military career.  The Veteran reported that his asbestos exposure was while on active duty in military housing in Fort Sill in 2003, when he developed his respiratory symptoms.  However, as he had already developed asbestosis, the exposure would not have occurred at that time.  Rather, he noted that most patients who develop asbestosis are asymptomatic for 20 to 30 years after the initial exposure.   The examiner did however find that the Veteran's reactive airway disease was related to his service, with onset during his period of service from 2003-2004.  He noted that the mold that the Veteran was exposed to in the barracks can be a trigger for reactive airways disease.  He also determined that the direct development of the Veteran's interstitial fibrosis was less likely as not related to mold and at least as likely as not related to asbestosis or other exposures unrelated to military service.  

Finally, the examiner noted that the Veteran's lung disability is not due to aggravation of a pre-existing disability, as no pre-existing lung disability was diagnosed.  He noted that while the Veteran had an abnormal chest x-ray in 1979, those findings were less likely as not the same as the interstitial fibrosis of the right hilum many years later.  Rather, he found that these results were likely the result of an acute condition that resolved, or poor quality films or interpretation.  The examiner also noted that the 1989 chest x-ray was normal and the Veteran had no respiratory complaints until 2003.

A December 2010 report from the Norwood Clinic reflects that the Veteran gave a history of exposure to asbestos while serving in the Army at the Muskogee Reserve Center from 1984 to 2000.  He indicated that he was a quartermaster in charge of supplies, and had worked there off and on for 15 years and attended drills on weekends.  He related that some asbestos was removed from there in 1989 before he went to Desert Storm in 1991.  He then reported that he was exposed at Fort Sill in 2003 where he went for training prior to deployment.  He noted that, on the days he was there, he was exposed about 8 hours per day and dust was present in the work environment.  He did not wear a mask or protective clothing.  The examiner indicated that, based on the Veteran's history of asbestos exposure with a latency period of 26 years, abnormal chest x-ray, abnormal spirometry, decreased DLCO, and consideration of other plausible conditions, the Veteran had asbestosis and asbestos-related pleural disease.

A January 2011 VA outpatient treatment report notes pleural plaquing secondary to asbestosis exposure with a lung nodule, radiographically stable over 3 years.  

During the Veteran's December 2013 Board hearing, the Veteran reported that he was exposed to asbestos in the barracks at Fort Sill in 2003.  He noted that a heater blew air into the barracks, which caused him to start coughing.  He reported that the only time he was exposed to asbestos was at Fort Sill. He further noted that he was diagnosed with asbestosis in 2004.

Initially, the Board notes that there is a question as to whether the Veteran's lung disorder preexisted service, as the 1979 entrance examination report reflects abnormality on chest x-ray.  

Every Veteran is presumed to have been in sound condition at entry into service, except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Determination of the existence of a preexisting condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion, see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the Veteran about the pre-service history of the condition. Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).  The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service. Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

In this case, while abnormality was noted at chest x-ray, no lung or respiratory disability was diagnosed at that time, and it was indicated that the Veteran had no related symptoms.   The chest x-ray findings were attributed to a probable old resolved pleurisy.  The August 2010 VA examiner also determined that the Veteran did not have a preexisting lung disorder and indicated that the Veteran's prior complaints had resolved.  Likewise, while complaint of cough and diagnosis of bronchitis were noted between the Veteran's second and third period of active duty service, there is otherwise no indication of a preexisting chronic disability.  For all the foregoing reasons, the Board finds that a lung disorder was not noted at entry, and that the evidence does not clearly and unmistakably demonstrates that an injury or disease existed before entry for any of the Veteran's periods of active duty service.  Therefore, the Veteran is presumed sound.

The post-service medical evidence reflects clear diagnosis of asbestosis.  The remaining question is whether the disability was incurred in service in service or is otherwise related to service, to include alleged exposure to asbestos therein.  

In this regard, the Board observes that the Veteran's service treatment records from his period of active duty service reflect onset of respiratory symptoms during his period of active duty service in 2003.  In addition, while the VA examiner found insufficient evidence to link the Veteran's asbestosis to in-service asbestos exposure, his opinion otherwise places the onset of the disability in service related to the complaints documented in 2003.  

The Board finds the August 2010 VA examiner's opinion relating the onset of the Veteran's asbestosis to service, which was based upon review of the Veteran's claims file and the examiner's medical expertise, highly probative.

The Board also points out that VA is not free to ignore a medical opinion (see Owens v. Brown, 7 Vet. App. 429, 433 (1995)), or to reject a medical opinion based on its own medical judgment (see Obvert v. Brown, Vet. App. 30 (1993) and Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  In this case, the August 2010 VA examiner's opinion is not contradicted by the other competent and probative evidence of record and VA adjudicators are not permitted to substitute their own judgment on a medical matter. For these reasons, the Board finds that the weight of the evidence supports the conclusion that the Veteran's asbestosis is related to service, and that service connection must be granted.


IV.  Increased Rating for Reactive Airway Disease

The Veteran contends that he is entitled to an increased initial rating for the service-connected reactive airway disease.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).
The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). As discussed below, the disability did not significant change and a uniform evaluation is warranted.

The Veteran's reactive airway disease is rated as 30 percent disabling pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6602.  Under this code, a 30 percent rating applies when FEV-1 is 56 to 70 percent predicted, of FEV-1/FVC is 56 to 70 percent predicted, or daily inhalational or oral bronchodilator therapy is needed, or inhalational anti-inflammatory medication is needed.  A 60 percent rating applies when FEV-1 is 40 to 55 percent predicted, FEV-1/FVC is 40 to 55 percent predicted, or at least monthly visits to a physician  for required care of exacerbations are necessary, or intermittent (at least 3 or more) courses of systemic (oral or parenteral) corticosteroids are needed.  A 100 percent rating applies when FEV-1 is less than 40 percent predicted, FEV-1/FVC is less than 40 percent, or there is more than one asthma attack per week with episodes of respiratory failure, or daily use of systemic high dose corticosteroids or immunosuppressive medications is required.  

Pursuant to 38 C.F.R. § 4.96, post-bronchodilator results are used in the application of these criteria, unless the post-bronchodilator results were poorer than the pre-bronchodilator results.

A May 2007 VA pulmonary consultation reflects a history of chronic cough. It was indicated that pulmonary function test (PFT) demonstrated a borderline obstructive defect, with an FEV-1/FVC ratio of 69 percent.  FEV-1 was 83 percent predicted.  Total lung capacity was mildly reduced at 70 percent predicted.  Single breath diffusion capacity was normal at 93 percent predicted.  A chest examination revealed diminished breath soughs.  There were no audible wheezes or crackles.  

On VA examination in June 2007, the Veteran reported shortness of breath and occasional dry cough.  He had no history of hemoptysis, fevers, or chills.  PFT revealed minimal obstructive lung defect with FVC of 79 percent predicted post-bronchodilator, FEV-1 of 88 percent post-bronchodilator, and FEV-1/FVC post-bronchiolar ratio of 79 percent.  

An April 2008 VA pulmonary consultation noted that the Veteran was previously seen in May 2007, at which time he had abnormalities on CT scanning consistent with prior asbestosis pleural injury; however, his pulmonary function studies were essentially normal and a physical examination was unremarkable.  He was on ACE inhibitor therapy, which was felt to be possibly contributing to the chronic cough tendency.  He discontinued Lisinopril, which did resolve the cough for a number of months.  He was relatively stable until about 6 weeks prior, at which time he developed acute onset of cough, chest tightness, and shortness of breath.  There was associated sputum production.  He described the sputum as yellowish, but denied hemoptysis.  He did not notice significant wheezing.  The cough continued for 1 month, but over the past two weeks had completely resolved.  He was asymptomatic at that time.  He was assessed with cough most likely related to recent acute bronchial infection, presumably viral; however, the examiner indicated that he could not exclude the possibility of cough-variant asthma.  

A June 2008 VA treatment report notes that a positive bronchial provocation study was compatible with airway hyper-reactivity.

A January 2009 VA treatment report reflects that the Veteran was seen for follow-up of asthma.  He reportedly was doing well but did note shortness of breath with activity.  He continued to cough, but much less than previously noted.  He was currently on Mometasone 1 puff and Combivent 2 puffs, approximately 1-2 times daily.  A chest examination revealed decreased breath sounds and prolongation of the expiratory phase.  No crackles or wheezing was audible.  An assessment of mild reactive airway disease with cough-variant asthma was noted.  The examiner indicated that the Veteran might benefit from the addition of long-acting beta-agonist therapy with formoterol. 

An April 2009 VA pulmonary clinic notes reflects that the Veteran continued to experience significant exertional dyspnea and had been intolerant of Foradil, which caused generalized weakness.  He remained on Mometasone 1 puff, twice daily, and was using Combivent 2-puffs approximately 1 to 2 times daily.  An assessment of moderate persistent reactive airway disease was indicated.  

An April 2009 chest x-ray revealed no change from the previous study.

A June 2010 private chest x-ray revealed bilateral interstitial fibrosis consistent with asbestosis, right calcified chest wall pleural plaque consistent with asbestos-related pleural disease, and a 2 by 3 centimeter mass-like density in the right hilum.

On VA examination in August 2010, it was noted that the Veteran continued to have intermittent dry cough and dyspnea with mild to moderate exertion.  He used an inhaled bronchodilator and inhaled anti-inflammatory on an intermitted basis.  He did not use oral or parenteral steroid, antibiotic, or other immunosuppressive medication.  

A diagnosis of reactive airway disease, moderate, was assigned.  The examiner noted that this disability impacted occupational activities in that it caused shortness of breath, lack of stamina, and problems with lifting and carrying.  With respect to daily activities, the Veteran reported that he got short of breath climbing stairs, and could no longer do his yard work.  He indicated that he had recently been laid off from his position as an office clerk/maintenance because he was required to clean aluminum and lift heavy pieces, which he could not do because it affected his breathing.  

A July 2010 VA treatment report reflects that the Veteran reported dyspnea with mild to moderate exertion, dry cough, and no hemoptysis.  

An August 2010 pulmonary function consultation notes borderline obstructive defective and moderate restrictive defect.  Diffusion capacity was indicated to be normal.  The studies were noted to be compatible with small airway disease, obesity, pleural disease, chest wall deformity, or neuromuscular disease.  

An October 2010 CT scan of the chest revealed a clustered middle lobe nodule measuring up to 6 millimeters, which was noted to be inflammatory or granulomatous. 

A January 2011 VA pulmonary note indicates that the Veteran remained on Advair and Combivent with adequate control of airway disease.  An assessment of reactive airway disease, well-controlled on medical management, was noted.  

On VA QTC examination in November 2011, the Veteran continued to report shortness of breath and limited exertional capacity.  Objectively, a normal gross inspection of the chest and lungs was indicated.  Palpation revealed no tenderness.  Breath sounds were symmetric.  There were no rhonchi, rales, or wheezes.  Expiratory phase was within normal limits.  A chest x-ray showed pleural plaque with cavitation.  A pulmonary function test revealed FVC of 63 percent predicted pre-bronchodilator, and of 61 percent after bronchodilator.  FEV-1 was 62 percent pre-bronchodilator, and 65 percent predicted post-bronchodilator.  FEV-1/FVC was 98 percent before bronchodilator and 107 percent after bronchodilator.  The examiner indicated that FEV-1 more accurately reflected the severity of the condition.  He noted that a DLCO was not done as the pulmonary function results were sufficient to evaluate the Veteran's pulmonary status.  The examiner noted that a CT scan showed pleural plaque with cavitary lesion.  Diagnoses of asbestosis and reactive lung disease were assigned.  Subjective factors included shortness of breath, while and objective factor was abnormal PFT.  

A December 2010 report from the Norwood Clinic notes that a PFT test was performed.  FVC was noted to be 57 percent predicted, FEV-1 was 54 percent of predicted, FEV-1/FVC was 75 percent, and DLCO was 59 percent.  Spirometry showed restrictive disorder and mild obstructive disorder.  

On VA QTC examination in September 2012, the Veteran endorsed symptoms of dyspnea on exertion.  The examiner indicated that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications, but he did use inhalation bronchodilator therapy and inhalational anti-inflammatory medication daily.  He did not require use of oral bronchodilators, antibiotics, or outpatient oxygen therapy.  While the Veteran did required physician visits for exacerbations of his attacks, the examiner noted that these occurred less frequently than monthly.   He had not had any episodes of respiratory failure.

Pulmonary function testing revealed that FEV-1 was 68 percent predicted pre-bronchodilator, and 72 percent post-bronchodilator.  FVC was 74 percent pre-bronchodilator, and 71 percent post-bronchodilator.  FEV-1/FVC was 92 percent.  The examiner indicated that the results for FEV-1 most accurately reflected the Veteran's current pulmonary function.  He noted that DLCO was not provided because it was not indicated for the Veteran's condition.   A diagnosis of reactive airway disease was assigned.  

A November 2012 private pulmonary function test report reflects a FVC value of 58 percent predicted, FEV-1 of 51 percent predicted, and FEV-1/FVC of 89 percent predicted.  Moderate obstruction was indicated.  

A July 2013 private pulmonary function test revealed FVC of 73 percent predicted pre-bronchodilator, and 68 percent post-bronchodilator.  FEV-1 was 75 percent predicted pre-bronchodilator and 73 percent predicted post-bronchodilator.  FEV-1 was 101 percent predicted pre-bronchodilator and 107 percent predicted post-bronchodilator.   The examiner noted that FEV-1 and FVC were reduced, but the FEV-1/FVC ratio was normal.  The lung volumes were reduced.  There was no significant response following administration of bronchodilators.  The diffusing capacity was normal.  The examiner noted that there was minimal airway obstruction present, and that lung volumes were reduced, indicating concurrent restrictive process.   

A November 2013 private chest x-ray revealed volume loss in diffusely increased attenuation in patchy ill-defined opacities throughout the right lung, with a more well-defined small wedge-shaped opacity projecting over the posterior aspect of the right lung.  

A December 2013 CT scan of the chest revealed right hemithorax volume loss, apical thickening, and large pleural and visceral calcifications of the pleura in the posterior right hemithorax, concerning for prior asbestos exposure.  There was also evidence of prior granulomatous disease with multiple calcified right lung granulomata, right hilar and mediastinal lymph nodes.  There were also multiple noncalcified nodular densities along the bronchovascular bundle of the lateral segment of the right middle lobe.

During the Veteran's December 2013 Board hearing, he testified that he used Albuterol and had to sit down and catch his breath when working.  He noted that he even got short of breath when talking.  He noted that he used a rescue inhaler a few times daily, and even that was ineffective.  

Based upon the foregoing, the Board concludes that an initial rating in excess of 30 percent for the service-connected reactive airway disease.  In so finding, the Board notes that VA examination pulmonary function tests do not indicate demonstrate results falling within the prescribed ranges for a higher rating (FEV-1 of 40-55 percent predicted or FEV-1/FVC of 40-55 percent).   Nor do treatment records or examinations show monthly visits for care of exacerbations and the Veteran does not claim to have seen a doctor this frequently.  The Veteran's treatment records also do not show intermittent corticosteroid use as that term is defined in Diagnostic Code 6602, and the Veteran does not claim to have been treated with steroids for asthma at least three times per year.

The Board acknowledges that private tests results document FEV-1 of less than 55 percent predicted.  However, these findings were not noted to be post- bronchodilator, as is required under 38 C.F.R. § 4.96.  All other private and VA pulmonary function test findings yielded post-bronchodilator FEV-1 findings of greater than 55 percent predicted.  Accordingly, the Board finds that the preponderance of the evidence is against a finding of FEV-1 values less than 55 percent predicted.  

For all the foregoing reasons, the Board finds that an initial evaluation in excess of 30 percent is not warranted for the Veteran's service-connected reactive airway disease. 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disability is fully contemplated by the applicable rating criteria. The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable. All potentially relevant rating codes have been considered and evaluated. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required. The 30 percent rating considers the impact on the Veteran's employment. In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. Therefore, referral for consideration of an extraschedular rating for any of the disabilities on appeal is not warranted. 38 C.F.R. § 3.321(b)(1). 

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's reactive airway disease, as his symptoms have been primarily the same throughout the appeal period. In this regard, the Board finds that a rating in excess of 30 percent rating for this disability is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

V.  Reductions

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet.App. 277, 280 (1992).  The provisions of 38 C.F.R. § 3.344 provide criteria and considerations to take into account when determining whether a reduction in a rating is warranted. In this regard, 38 C.F.R. § 3.344(a) notes that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and Department of Veterans Affairs regulations governing disability compensation and pension. It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history. Examinations less full and complete than those in which payments were authorized or continued will not be used as a basis of reduction. 

Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344(a).

If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of this section, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference "Rating continued pending reexamination ____ months from this date, § 3.344." The rating agency will determine of the basis of the facts in each individual case whether 18, 24, or 30 months will be allowed to elapse before the reexamination will be made. 38 C.F.R. § 3.344(b).

The provisions of paragraphs (a) and (b) apply to ratings which have continued for long periods at the same level (5 years or more). They do not apply to disabilities which have not become stabilized and are likely to improve.  Re-examination disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating. 38 C.F.R. § 3.344(c).

The 10 and 20 percent ratings for the Veteran's left shoulder and low back disabilities were awarded May 9, 2004, and were reduced effective May 1, 2013, more than 5 years later. Accordingly, the requirements under 38 C.F.R. § 3.344(a) and (b) apply in the instant case.

The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability." Brown v. Brown, 5 Vet.App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13). A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations." Brown at 421.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement reflects an improvement under the ordinary conditions of life and work.

Historically, the RO granted service connection for osteoarthritis of the low back and arthritis of the left shoulder in a May 2005 rating decision.  20 and 10 percent ratings were assigned, respectively, effective May 9, 2004.  

With respect to the Veteran's osteoarthritis of the low back with IVDS, under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less; or there is favorable ankylosis of the entire thoracolumbar spine.   A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine. 

Under the Formula for rating intervertebral disc syndrome (IVDS) on the Basis of Incapacitating Episodes, ratings are assigned based on the quantity and duration of incapacitating episodes over a prior 12-month period. For purposes of evaluation under this formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician. 38 C.F.R. § 4.71a.

As regards the service-connected left shoulder disability, under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic arthritis is to be rated as degenerative arthritis. In turn, under Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved. When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint. In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.

Under Diagnostic Code 5201, a 20 percent disability evaluation is contemplated for limitation of motion of a major or minor arm at shoulder level.  A 30 percent disability evaluation is warranted when motion of a major arm is limited to midway between the side and shoulder level or where motion of the minor arm is limited to 25 degrees from the side. A 40 percent rating is assigned where motion is limited to 25 degrees from the side.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In assigning the 20 percent rating for the service-connected low back disability, the RO noted that a March 2005 VA examination revealed flexion to 60 degrees with pain.  In assigned the 10 percent rating for left shoulder arthritis, the RO noted that the left shoulder was productive of arthritis was with painful or limitation motion of a major joint.

In the rating decision of February 2013, the RO reduced the ratings for each disability to 0 percent (noncompensable). The reduction was based on the VA examination reports of VA QTC examinations dated in November 2010 and September 2012 (as well as VA outpatient treatment records).

On VA QTC examination in November 2010, the Veteran reported that he experienced pain, stiffness, fatigue, decreased motion, and numbness related to his lumbar spine condition, which affected his ability to walk and lift anything heavy.  As for the left shoulder, the Veteran endorsed weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, and pain.  Flare-ups were precipitated by physical activity and work.  

Range of motion testing of the left shoulder revealed full range of motion, with no loss of motion on repetition.  Range of motion testing of the lumbar spine revealed flexion to 90 degrees with pain beginning at 70 degrees, and otherwise full range of motion.  There was no loss of motion on repetition.  Spinal contour was preserved, though there was tenderness.  X-rays revealed degenerative arthritis changes of the left shoulder and degenerative arthritis of the lumbar spine.

On VA QTC examination in 2012, the Veteran reported that he could not lift the left shoulder for any length of time, as it would give out.  He also noted that running, climbing stairs, sitting, standing, and walking increased his back pain.  

Range of motion testing of the left shoulder revealed full flexion and abduction of the left shoulder with no objective evidence of painful motion.  There was no loss of range of motion on repetition.  There was no localized tenderness or pain on palpation of the joints/soft tissue/biceps tendon of the shoulder, and he did not have guarding of the shoulder.  Testing for rotator cuff conditions was negative, and the examiner noted that the Veteran did not have an AC joint condition or any other impairment of the clavicle or scapula.  The examiner commented that the functional impact of the Veteran's left shoulder condition on his ability to work would be pain on working with his arms above shoulder level.

As regards the lumbar spine, range of motion testing revealed full flexion, extension, lateral flexion, and lateral rotation, with no objective evidence of painful motion.  There was no loss of motion on repetitive range of motion.  There was no localized tenderness or pain to palpation for the joints and/or soft tissues of the spine.  He did not have guarding or muscle spasm of the thoracolumbar spine. Posture was within normal limits.  With respect to functional impact, the examiner commented that the Veteran's low back disability presented him from standing or sitting longer than 20 minutes, or bending or stooping without pain.  

In an addendum opinion, the examiner commented that, while there were no objective findings, the VA diagnosis of arthritis in the shoulder and history indicated that working above shoulder level is restricted as it caused pain.  She noted that arthritis of the shoulder may not cause decreased in range of motion and may not cause pain until there is increased use.  She also noted that the functional ability of the back was based on the VA diagnosis of arthritis and the history of increased pain with use.  

During the Veteran's December 2013 Board hearing, the Veteran reported that the VA examiner pressured him to flex the lumbar spine and left shoulder more than where he was comfortable and failed to take into account the points when pain started.  He noted that his back pain was a constant level of 5, and that his shoulder hurt whenever he lifted anything.

In a December 2013 shoulder and arm condition disability benefits questionnaire completed by a private physical therapist, the Veteran reported that his pain fluctuated in both intensity and duration, as well as the severity of pain and limitation since onset.  He noted that he was unable to complete activities of daily living at a moderate level during flare-ups. He reported that it was difficult to do any lifting, which was what he used to do for employment.  Range of motion testing revealed left shoulder flexion to 120 degrees with pain at 90 degrees, and abduction to 110 degrees with pain at 90 degrees.  There was no loss of motion following repetitive use testing, but the examiner noted less movement than normal, pain on movement, and swelling after repetitive use.  There was localized tenderness or pain on palpation of the left shoulder joint.

A back conditions disability benefits questionnaire completed by the same examiner noted that the Veteran related back pain that limited his sleep and ability to sit for extended periods.  On range of motion testing, flexion was to 60 degrees with pain at 55 degrees, while extension was to 10 degrees with pain at the endpoint of range of motion.  Range of motion was not additionally limited on repetition, but the examiner noted that there was less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing.  

In this case, the Board does not deny that the VA examinations documented above show improvement in the Veteran's range of motion of the left shoulder and lumbar spine, in that there was no objective evidence of pain with range of motion on either examination in 2010 or 2012.  However, the Board notes that in the February 2013 rating decision that promulgated the reduction, while noting the improvement in the range of motion, the RO failed to consider whether the evidence made it reasonably certain that the improvement will be maintained under the ordinary conditions of life. Such failure constitutes error.  Here, the Veteran has consistently reported constant low back and left shoulder pain disability that interfered with aspects of his activities of daily living and ability to work.   Moreover, the 2012 VA examiner specifically indicated in the 2012 examination report and addendum that increased pain and symptoms were to be expected with increased use.  This evidence does not suggest that the improvement was maintained under the ordinary conditions of life.  

In addition, the Board notes that back and shoulder disability benefits questionnaires completed by a private physical therapist in 2013 document decreased range of motion and pain on range of motion.  

In sum, the appellant's range of motion of the left shoulder and lumbar spine has varied over time.  However, we are not convinced that the changes were anything other than variations in the course of the process.  Given the above evidence, it cannot be stated with any certainty that improvement had been maintained under the ordinary conditions of life. Accordingly, the ratings for the Veteran's arthritis of the left shoulder and osteoarthritis of the low back with IVDS are restored.


ORDER

The application to reopen a claim for service connection for hypertension is granted.

Entitlement to service connection for asbestosis is denied.

Entitlement to an initial rating in excess of 30 percent for reactive airway disease is denied.

Entitlement to a restoration of a 20 percent rating for arthritis of the left shoulder is granted.

Entitlement to a restoration of a 20 percent rating for osteoarthritis of the low back with IVDS is granted. 



REMAND

After review of the claims file, the Board believes that additional development on the claims for service connection for hypertension is warranted.  

In this case, the record reflects diagnosis of hypertension in 2000, prior to the Veteran's third period of active duty service.  The record also reflects that the Veteran is service-connected for a variety of musculoskeletal disabilities, including of the low back, left shoulder, left knee, and right knee, as well as reactive airway disease and-as a result of the Board's decision above-asbestosis.  During the Veteran's Board hearing, he testified that his treating private physician had indicated to him that his hypertension was exacerbated by his chronic pain and stress resulting from his reactive airway disease.  The Board also notes that, when the Veteran initially sought VA treatment for his respiratory complaints in 2007, he reportedly was treated with ACE inhibitor therapy for hypertension during his time of initial respiratory complaints in service in 2003.  The treatment provider suggested that a relationship between the Veteran's chronic cough and ACE inhibitor therapy was possible, and cessation of the therapy was recommended.  While ACE inhibitor therapy was apparently later ruled as a cause of the cough, the evidence still is suggestive of a potential relationship between hypertension and reactive airway disease/asbestosis.

The Veteran has not been afforded an examination to determine the relationship, if any, between the Veteran's service-connected reactive airway disease and/or asbestosis or any service-connected musculoskeletal disability and his hypertension.  Such must be accomplished on remand.

As regards the claim for a TDIU, as any decision with respect to the claim for service connection for hypertension may affect the Veteran's claim for a TDIU, the claim for a TDIU is inextricably intertwined with the claim for service connection. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature. Hence, a remand of this matter is warranted, as well.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for hypertension, to include as secondary to service-connected disability, and for a TDIU.  If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records.  If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the AOJ should arrange for the Veteran to undergo examination by a qualified examiner.  The entire claims file must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

With respect to the claimed hypertension, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension 1) was aggravated beyond the worsened beyond the natural progress of the disorder during the Veteran's period of active duty service from 2003-2004; or 2) was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected low back, knee and shoulder disabilities, or by his service-connected reactive airway disease and hypertension.

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible. 

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.  

3.  Then, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


